DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 02/24/2022 is acknowledged.
Accordingly, claims 1-9 remained pending and claims 10-18 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramdane et al. (US 2015/0084464 A1) in view of McMullen (US 2005/0099079 A1).



[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    299
    756
    media_image1.png
    Greyscale

[AltContent: textbox (Accommodation space (S1))]
[AltContent: textbox (Connection portion (CP))]



While Ramdane disclosed the component 102, 104 and 101 can be fitted together via shrink-fit (¶ 48), Ramdane does not expressively teach said sleeve portion 104 is a shrinkage-fit portion.
McMullen teaches sleeve portion 6 is a shrinkage-fit portion (¶ 12), doing so provided a mechanical link between the end stubs for high shaft stiffness, as the magnet material is itself inherently weak structurally. This allows the stiffness path to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramdane by having said sleeve portion to be a shrinkage-fit portion, as taught by McMullen, for the same reasons as discussed above.

With regard to the limitation “an installation outer diameter of the magnet being greater than an inner diameter of the accommodation space before the magnet is inserted in the accommodation space” and “an outer diameter of the connection portion being greater than the inner diameter of the accommodation space before the connection portion is inserted in the accommodation space”, such limitation appeared to be a product-by-process limitation which described the diameter of the magnet and connecting portion before the final structure of the rotor structure.
Therefore, while Ramdane is silent to said limitation, the final product of the claim invention was anticipated by Ramdane.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even 

RE claim 2/1, Ramdane in view of McMullen has been discussed above. Ramdane further teaches the accommodation space (S1) (inside sleeve 104) has a cylindrical shape (see ¶ 49 for sleeve has hoop shape, i.e.: cylindrical shape).

RE claim 3/1, Ramdane in view of McMullen has been discussed above. Ramdane further teaches one end of the accommodation space (S1), which is opposite to the other end where the magnet and the connection portion (CP) of the second shaft 102A are inserted, is closed (both end of space S1 are closed by shafts 51).

RE claim 5/1, Ramdane in view of McMullen has been discussed above. Ramdane further teaches a magnet installation portion 103A is formed to be extended from the connection portion (CP), and the magnet 101 is installed on the magnet installation portion 103A (Fig.1).

RE claim 6/1, Ramdane in view of McMullen has been discussed above. Ramdane further teaches the magnet 101 has a cylindrical shape (¶ 49).

RE claim 7/1, Ramdane has been discussed above. Ramdane does not teach the magnet comprises a plurality of magnets each of which has a segmented ring shape.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramdane by having the magnet comprises a plurality of magnets each of which has a segmented ring shape, as taught by McMullen, for the same reasons as discussed above.

RE claim 8/1, as discussed above, McMullen further teaches the first shaft 4 further comprises a non-shrinkage-fit portion 4 or 5 connected to the shrinkage-fit portion 6 (see ¶ 12 for sleeve 6 being heat to shrink over cooling assembly 4, 5), and wherein only the shrinkage-fit portion 6 among the shrinkage-fit portion 6 and the non-shrinkage-fit portion 4 or 5 is subjected to shrinkage fit when the magnet 2 is inserted in the accommodation space (¶ 12).
The recitation “only the shrinkage-fit portion among the shrinkage-fit portion 6 and the non-shrinkage-fit portion is subjected to shrinkage fit” can also be interpreted as product-by-process limitation.
The final product of the claim invention was disclosed by Ramdane McMullen. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its 

RE claim 9/8, as discussed above, McMullen further teaches the second shaft 5 further comprises a non-connection portion (NCP) which is extended from the connection portion and is not inserted in the accommodation space, and wherein only the connection portion (NCP) among the connection portion (NCP) and the non- connection portion (NCP) is subjected to the shrinkage fit when the connection portion (CP) is inserted in the accommodation space (S1) (since the connection portion being covered by shrinking the sleeve 6, the connection portion is subject to the shrinkage fit of sleeve 6).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Non-connection portion (NCP))]
    PNG
    media_image2.png
    304
    681
    media_image2.png
    Greyscale

[AltContent: textbox (S1)]
[AltContent: textbox (Connection portion (CP))]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramdane in view of McMullen as applied to claim 1 above, and further in view of Klahn (US 2018/0363660 A1).
RE claim 4/1, Ramdane has been discussed above. Ramdane further teaches the first shaft 51, the magnet 53, and the second shaft 51 are installed in a permanent magnetic machine (Fig.1).
Ramdane does not teach said machine is a permanent magnetic synchronous motor.
Klahn suggests that permanent magnetic synchronous motor is well-known for having high efficiency operation (¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramdane in view of McMullen by having said machine to be a permanent magnetic synchronous motor, as suggested by Klahn, to obtain a motor having high efficiency operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834